Exhibit 10.2

 

Name:    [—] Number of Restricted Stock Units subject to Award:    [—] Date of
Grant:    [—]

ARROWHEAD RESEARCH CORPORATION

2013 INCENTIVE PLAN

RESTRICTED STOCK UNIT AGREEMENT (EMPLOYEES)

This agreement (this “Agreement”) evidences an award (the “Award”) of restricted
stock units (the “Restricted Stock Units”) granted by Arrowhead Research
Corporation (the “Company”) to the individual named above (the “Grantee”)
pursuant to and subject to the terms of the Arrowhead Research Corporation 2013
Incentive Plan (as amended from time to time, the “Plan”), which is incorporated
herein by reference.

1. Grant of Restricted Stock Units. The Company grants to the Grantee on the
date set forth above (the “Date of Grant”) an award consisting of the right to
receive on the terms provided herein and in the Plan, one share of Stock with
respect to each Restricted Stock Unit forming part of the Award, in each case,
subject to adjustment pursuant to Section 7(b) of the Plan in respect of
transactions occurring after the date hereof.

2. Meaning of Certain Terms. Except as otherwise defined herein, all capitalized
terms used herein have the same meaning as in the Plan. [The following terms
have the following meanings:

(a) [—].]

3. Vesting. Unless earlier terminated, forfeited, relinquished or expired, the
Restricted Stock Units shall vest as follows: [—].

4. Delivery of Stock. The Company shall deliver to the Grantee as soon as
practicable upon the vesting of the Restricted Stock Units or any portion
thereof, but in all events no later than thirty (30) days following the date on
which such Restricted Stock Units vest, one share of Stock with respect to each
such vested Restricted Stock Unit, subject to the terms of the Plan and this
Agreement.

5. Dividends; Other Rights. The Award shall not be interpreted to bestow upon
the Grantee any equity interest or ownership in the Company or any Affiliate
prior to the date on which the Company delivers shares of Stock to the Grantee
(if any). The Grantee is not entitled to vote any shares of Stock by reason of
the granting of this Award or to receive or be credited with any dividends
declared and payable on any share of Stock prior to the date on which any such
share is delivered to the Grantee hereunder. The Grantee shall have the rights
of a shareholder only as to those shares of Stock, if any, that are actually
delivered under this Award.



--------------------------------------------------------------------------------

6. Forfeiture; Recovery of Compensation.

(a) The Administrator may cancel, rescind, withhold or otherwise limit or
restrict the Award at any time if the Grantee is not in compliance with all
applicable provisions of this Agreement and the Plan.

(b) By accepting the Award the Grantee expressly acknowledges and agrees that
his or her rights (and those of any permitted transferee of the Award) under the
Award to any Stock acquired under the Award or any proceeds from the disposition
thereof, are subject to Section 6(a)(5) of the Plan (including any successor
provision). Nothing in the preceding sentence shall be construed as limiting the
general application of Section 10 of this Agreement.

7. Nontransferability. Neither the Award nor the Restricted Stock Units may be
transferred except as expressly permitted under Section 6(a)(3) of the Plan.

8. Certain Tax Matters.

(a) The Grantee expressly acknowledges and agrees that the Grantee’s rights
hereunder, including the right to be issued shares of Stock upon the vesting of
the Restricted Stock Units (or any portion thereof), are subject to the
Grantee’s promptly paying, or in respect of any later requirement of withholding
being liable promptly to pay at such time as such withholdings are due, to the
Company in cash (or by such other means as may be acceptable to the
Administrator in its discretion) all taxes required to be withheld, if any. No
shares of Stock will be transferred pursuant to the vesting of the Restricted
Stock Units (or any portion thereof) unless and until the Grantee or the person
then holding the Award has remitted to the Company an amount in cash sufficient
to satisfy any federal, state, or local requirements with respect to tax
withholdings then due and has committed (and by accepting this Award the Grantee
shall be deemed to have committed) to pay in cash all tax withholdings required
at any later time in respect of the transfer of such shares, or has made other
arrangements satisfactory to the Administrator with respect to such taxes. The
Grantee also authorizes the Company and its subsidiaries to withhold any
required tax withholdings amount from any amounts otherwise owed to the Grantee,
but nothing in this sentence shall be construed as relieving the Grantee of any
liability for satisfying his or her obligations under the preceding provisions
of this Section.

(b) The Grantee expressly acknowledges that because this Award consists of an
unfunded and unsecured promise by the Company to deliver Stock in the future,
subject to the terms hereof, it is not possible to make a so-called “83(b)
election” with respect to the Award.

9. Effect on Employment. Neither the grant of the Award, nor the issuance of
Shares upon vesting of the Award, will give the Grantee any right to be retained
in the employ or service of the Company or any of its Affiliates, affect the
right of the Company or any of its Affiliates to discharge or discipline such
Grantee at any time, or affect any right of such Grantee to terminate his or her
Employment at any time.

10. Provisions of the Plan. A copy of the Plan as in effect on the Date of Grant
has been furnished to the Grantee. By accepting the Award, the Grantee agrees to
be bound by the terms of the Plan and this Agreement. In the event of any
conflict between the terms of this Agreement and the Plan, the terms of the Plan
shall control.

 

- 2 -



--------------------------------------------------------------------------------

11. Acknowledgments. The Grantee acknowledges and agrees that (a) this Agreement
may be executed in two or more counterparts, each of which shall be an original
and all of which together shall constitute one and the same instrument, (b) this
agreement may be executed and exchanged using facsimile, portable document
format (PDF) or electronic signature, which, in each case, shall constitute an
original signature for all purposes hereunder and (c) such signature by the
Company will be binding against the Company and will create a legally binding
agreement when this Agreement is countersigned by the Grantee.

[The remainder of this page is intentionally left blank.]

 

- 3 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by its
duly authorized officer.

 

  ARROWHEAD RESEARCH CORPORATION   By:  

 

  Name:     Title:   Dated:     Acknowledged and Agreed:    
By                                                                  [Grantee’s
Name]    

[Signature Page to Restricted Stock Unit Agreement]